Name: Regulation (EEC) No 2536/73 of the Commission of 18 September 1973 amending Annex IV to Regulation (EEC) No 1579/70 laying down special conditions for the export of certain cheeses to Spain
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  trade;  Europe
 Date Published: nan

 No L 262/ 18 19 . 9 . 73Official Journal of the European Communities REGULATION (EEC) No 2536/73 OF THE COMMISSION of 18 September 1973 amending Annex IV to Regulation (EEC) No 1579/70 laying down special condi ­ tions for the export of certain cheeses to Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 ( J ) of 27 June 1968 on the common organiza ­ tion of the market in milk products, as last amended by the Act (2 ) concerning the Conditions of Accession and the Adjustments to the Treaties, and in particular the first subparagraph of Article 1 7 (4) thereof ; Whereas footnote 3 to Annex IV of Commission Regu ­ lation (EEC) No 1 579/70 (3) of 4 August 1970 laying down special conditions for the export of certain cheeses to Spain , as last amended by Regulation (EEC) No 1296/72 (4), contains the free-at-Spanish-frontier prices which must be observed for certain cheeses coming from the Community if they are to be subject to a regulatory duty fixed on the entry into Spain of the products in question ; Whereas these prices are expressed in units of account ; whereas in the present monetary situation it is easier for Community exporters to state the price to be observed in Spanish currency since in the Agree ­ ment with Spain (5) the price is stated in Spanish currency ; whereas it is therefore necessary to adapt Annex IV referred to above accordingly ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products ; 2 . Footnote 3 is replaced by the following : '(3 ) The prices must not be less than :  1 0 030 pesetas per 1 00 kg net weight for Emmentaler and Gruyere whole cheeses falling within subheading 04.04 A I (a) 1 of the Spanish customs tariff ;  1 1 000 pesetas per 1 00 kg net weight for Emmentaler and Gruyere in vacuum ­ packed pieces of a weight exceeding 1 kg falling within subheading 04.04 A I (b) 1 of the Spanish customs tariff ;  11 640 pesetas per 100 kg net weight for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight not exceeding 1 kg but exceeding 75 g falling within subheading 04.04 A 1 (c) 1 of the Spanish customs tariff ; &gt;  9 847 pesetas per 1 00 kg net weight for cheeses processed from Emmentaler or Gruyere falling within subheadings 04.04 D 1 (a) and 04.04 D 1 (b) of the Spanish customs tariff ;  10 045 pesetas per 100 kg net weight for cheeses processed from Emmentaler or Gruyere falling within subheading 04.04 D 1 (c) of the Spanish customs tariff ;  8 510 pesetas per 100 kg net weight for other processed cheeses falling within subheading 04.04 D 2 (a) of the Spanish customs tariff ;  8 725 pesetas per 100 kg net weight for other processed cheeses falling within subheading 04.04 D 2 (b) of the Spanish customs tariff ;  8 935 pesetas per 100 kg net weight for other processed cheeses falling within subheading 04.04 D 2 (c) of the Spanish customs tariff ;  8 088 pesetas per 100 kg net weight for Cheddar cheese ripened for less than three months falling within subheading 04.04 G 1 (b) 1 of the Spanish customs tariff ;  8 845 pesetas per 100 kg net weight for Cheddar cheese ripened for three or more months falling within subheading 04.04 G 1 (b) 1 of the Spanish customs tariff ; HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EEC) No 1579/70 is amended as follows : 1 . The term 'units of account' is replaced by the term 'pesetas' ; (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 73 , 27 . 3 . 1972 , p . 14 . ( 3 ) OJ No L 172, 5 . 8 . 1970 , p . 26 . (4 ) OJ No L 143 , 23 . 6 . 1972, p . 23 . ( 5 ) OJ No L 192, 13 . 7 . 1973 , p . 1 . 19 . 9 . 73 Official Journal of the European Communities No L 262/ 19 Article 2  8 310 pesetas per 100 kg net weight for first quality Dutch Edam cheese of a minimum fat content by weight referred to dry matter of 40 % and ripened from seven to eight weeks falling within subheading 04.04 G 1 (b) 3 of the Spanish customs tariff.' This Regulation shall enter into force on 1 October 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1973 . For the Commission The President Francois-Xavier ORTOLI